Title: From Thomas Jefferson to United States Senate, 10 January 1806
From: Jefferson, Thomas
To: United States Senate


                        
                            To the Senate of the United States.
                        Jan. 10. 1806.
                  
                        In compliance with the request of the Senate expressed in their resolution of Dec. 27. I now lay before them
                            such documents and papers (there being no other information in my possession) as relate to complaints by the government of
                            France against the commerce carried on by the citizens of the United States to the French islands of St. Domingo.
                        
                            Th: Jefferson
                            
                            
                        
                    